Exhibit 10.36

LEASE AGREEMENT FOR PORTION OF PROPERTY

- Between -

454 LIFE SCIENCES CORPORATION, INC. (Tenant)

- And -

1 COMMERCIAL STREET ASSOCIATES, LLC (Landlord)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE NO.

PREMISES

   1

TERM AND USE

   1

RENT

   1

TENANT’S REPAIRS

   3

LANDLORD’S REPAIRS

   3

INSURANCE

   3

ALTERATIONS AND IMPROVEMENTS

   4

ENVIRONMENTAL COMPLIANCE AND INDEMNIFICATIONS

   5

TENANT’S PROPERTY

   5

UTILITIES AND FUEL

   6

ASSIGNMENT AND SUBLETTING

   6

DAMAGE OR DESTRUCTION

   6

CONDEMNATION

   7

DEFAULT

   7

HOLDING OVER

   7

SUBORDINATION

   8

OPTION TO RENEW

   8

NOTICES

   8

SECURITY DEPOSIT

   9

LANDLORD’S RULES AND REGULATIONS

   9

LANDLORD’S RIGHT TO PERFORM TENANT’S COVENANTS

   9

LIENS

   9

WASTE

   9

INSPECTION BY LANDLORD

   10

SURRENDER OF PREMISES

   10

WAIVER OF NOTICE

   10

ESTOPPEL CERTIFICATE

   10

LIMITATION OF LIABILITY

   10

RIGHTS OF LANDLORD; NON-WAIVER

   10

BROKER

   11

ENTIRE AGREEMENT; AMENDMENT

   11

NOTICE OF LEASE

   11

PARKING

   11

OPTION TO TERMINATE

   12

EXHIBIT A – LEGAL DESCRIPTION WHOLE PREMISES

EXHIBIT B – DESCRIPTION OF PREMISES

EXHIBIT C – RULES

EXHIBIT D – TENANT IMPROVEMENTS



--------------------------------------------------------------------------------

LEASE AGREEMENT

LEASE AGREEMENT made and entered into as of December 7, 2006, between 1
Commercial Street Associates, LLC, a Connecticut limited liability company
(hereinafter known as “Landlord”), having its principal place of business at 431
Orange Street, New Haven, Connecticut 06511, and 454 Life Sciences Corporation,
Inc., a Connecticut Corporation, (hereinafter known as “Tenant”) having a place
of business at 20 Commercial Street, Branford, CT 06405.

PREMISES

The Landlord, in consideration of the covenants, conditions, agreements and
stipulations of the Tenant expressed, does hereby lease approximately 16,200
square feet, together with reasonable use of common areas, and together with the
right to use undesignated parking spaces, all in conjunction with other tenants,
(the “Premises”), which is a portion of a certain building known as 1 Commercial
Street, Branford, Connecticut, more particularly described in Exhibit A attached
hereto, (the “Whole Premises”). The Premises consists of approximately 16,200
square feet or (43.3%) percent of the Whole Premises further identified as Units
three and six (3 and 6) more particularly described in Exhibit B attached
hereto.

TERM AND USE

The Term of the Lease and the estate hereby granted (collectively the “Term of
the Lease”) shall commence January 1, 2007, (hereinafter known as the
“Commencement Date”) and shall end on December 31, 2016, (hereinafter known as
“End of Term”).

The Premises shall be used by the Tenant for the specific use as office, storage
and lab space, and the like for doing all things incidental and necessary to the
foregoing uses. Landlord is its reasonable discretion reserves the right to
limit uses that would constitute any environmental concern, disturb the quiet
enjoyment of other tenants of the Landlord located at the same premises, or
overtax the capacity of the Premises. LANDLORD SPECIFICALLY FORBIDS THE USE OF
THE PREMISES FOR ANY USE WHICH MIGHT CAUSE THE PREMISES OR THE WHOLE PREMISES TO
BE DEEMED AN “ESTABLISHMENT” UNDER ANY ENVIRONMENTAL LAWS OR REGULATIONS.

RENT

The Rent under this Lease for the Term hereof shall Commencement on January 1,
2007 and expire on December 31, 2016, unless terminated by agreement herein.
Rent shall include the Base Rent and Common Area Charges.

 

1.

Tenant shall pay to Landlord a base rent, (“Base Rent”), as follows: (i.) during
the first (1st) Lease Year ( defined as January 1, 2007 through December 31,
2007), Base Rent at the rate of One Hundred and Twenty-One Thousand Five Hundred
Dollars ($121,500.00), paid in equal monthly installments of Ten Thousand One
Hundred and Twenty-Five Dollars 00/100 ($10,125.00), and (ii) commencing with
the second Lease Year, and during each Lease Year thereafter during the term
hereof, Base Rent at the rate per annum equal to the rate of the

 

1



--------------------------------------------------------------------------------

 

immediately preceding Lease Year plus the total percentage of increase, if any,
in the CPI, hereinafter defined, for the period from the first day of the
immediately preceding Lease Year through the last day of the immediately
preceding Lease Year, times the Base Rent of the immediately preceding Lease
Year, the product of which shall be added to the Base Rent of the immediately
preceding Lease Year for the total Base Rent for such new Lease Year. In no
event shall the Base Rent for any Lease Year payable under this subparagraph be
less than the Base Rent of the immediately preceding Lease Year. The term “Lease
Year” shall mean (i) the twelve (12) month period commencing on the Commencement
Date, and (ii) each twelve (12) month period commencing on the anniversary of
the Commencement Date, thereafter, during the term of this Lease.

 

2. The Consumer Price Index (“CPI”) referred to above shall mean the Consumer
Price Index published by the Bureau of Labor Statistics of the United States
Department of Labor for Urban Wage Earners and Clerical Workers based on the
United States All Cities Average For All Commodities (1967=100) or any successor
index thereto, provided that if at any time during the period of the initial
Term of this Lease, the Consumer Price Index referred to above is no longer is
use, an equitable substitute therefor shall be utilized.

The Base Rent shall be payable in advance on the first (1st) day of each month
throughout the term hereof or any extension thereof, with payment in advance of
appropriate fractions of a monthly payment for any portion of a month at the
commencement or expiration or prior termination of the term hereof. All Base
Rent shall be due and payable without setoff, counterclaim or recoupment of any
kind.

 

3. In addition to Base Rent, the Tenant shall pay the Landlord forty-three and
three one hundredths (43.3%) percent of all expenses with respect to the
operation, management, and maintenance of the interior and exterior of the
building, the grounds, and all areas incidental to the Premises, hereinafter
referred to as “Common Area Charges.” The costs shall include such items as, but
not limited to, real estate taxes (or any similar government imposed tax on the
real estate), all property insurance, sewer taxes or usage fees, water usage
fees, electricity, gas, landscape maintenance, snow removal, security,
administrative costs, management fees, roof repairs that result from tenant
improvements, general maintenance and repairs (other than those for which Tenant
is responsible, referred to as “Tenant’s Repairs”), and contractor fees. Common
Area Charges shall exclude depreciation, interest and amortization payments on
any mortgage or other indebtedness of Landlord, capita] expenditures, leasing
commissions, structural repairs, and expenses reimbursed to the Landlord by
property insurance.

During the first lease year, the Tenant shall pay Two Thousand Seven Hundred
Dollars and 00/100 ($2,700.00) per month in addition to Base Rent (hereinafter
referred to as “CAC Contribution”) towards the Common Area Charges. The Landlord
will reconcile the difference between the CAC Contribution and the Common Area
Charges at the end of each calendar year. Also, the monthly CAC Contribution
will be adjusted at the end of each calendar year by the Landlord to reflect the
projected costs for the upcoming year. The Landlord will provide notice of the
new CAC Contribution for the upcoming calendar year.

 

2



--------------------------------------------------------------------------------

4. The Rent shall be paid to the Landlord at the address specified herein, or at
such other place as the Landlord may designate, in advance, on the first day of
each month, in lawful money of the United States of America, as and when the
same shall become due and payable and without abatement of offset and without
notice or demand therefor.

 

5. If any installment of Rent as provided for in this Lease is not received at
the Landlord’s address within ten (10) days after the same is due and payable,
the Tenant shall pay an additional amount equal to (5%) five percent of the
monthly Rent so due.

 

6. As used herein, “Lease Year” shall mean the period commencing on the
Commencement Date and ending on the End of Term, including twelve consecutive
calendar months.

TENANT’S REPAIRS

Tenant agrees to provide and pay for all ordinary and necessary maintenance and
repairs and replacements of the interior of the Premises including, but not
limited to, lighting tubes, ballasts, lavatory fixtures and accessories, all
glass, all doors, exit signage, janitorial service, trash removal, heating and
air conditioning repairs and maintenance, electrical, plumbing, and all systems
in a professional manner. Tenant agrees to keep the area immediately in front of
its door(s) free of snow and ice. Tenant shall be required to acquire and
maintain throughout the Term, and any extensions, service agreements on all
heating and air conditioning equipment serving the Premises, and provide
evidence to the Landlord.

LANDLORD’S REPAIRS

The Landlord shall contract and provide for landscaping and snow removal
service. So long as no Default shall have occurred and be continuing hereunder,
the Landlord, at its own expense, shall provide all structural repairs and
replacements. Unless such repairs or replacements shall be required by reason of
the Tenant Improvements or equipment, the default by Tenant in any of its
obligations, or the negligence or willful misconduct of the Tenant, its
officers, employees, contractors, agents, or invitees, in which the Tenant shall
reimburse the Landlord for all such costs and expenses within (10) days of
written demand therefor.

INSURANCE

1. At all times during the term of this lease, the Landlord shall insure the
Whole Premises against loss or damage by fire, flood, and such other casualties,
rent loss, in such amount as the Landlord shall deem appropriate. The Tenant
shall reimburse the Landlord for this expense as part of the Common Area
Charges.

2. The Tenant shall not commit or permit any violation of the policies carried
by the Landlord, or do or permit anything to be done, or keep or permit anything
to be kept, on or in the Premises, which in case of any of the foregoing, could
result in the termination of such insurance policies, could adversely affect the
Landlord’s right of recovery under any such policies, or would result in the
refusal by insurance companies to insure the Premises in the amounts

 

3



--------------------------------------------------------------------------------

satisfactory to the Landlord. If any such action by the Tenant shall result in
an increase in the rate of insurance premiums, the Tenant shall pay the increase
to the Landlord upon demand.

3. At all times during this Lease, the Tenant shall insure the Premises and all
Tenant’s Improvements, and the Tenant’s Property against loss or damage by fire,
flood, and such other casualties equal to the full replacement value. The tenant
will keep in full force and effect a policy of public liability and property
damage insurance in which the limits shall initially be less than two million
dollars ($2,000,000) combined single limit, three million dollars general
aggregate ($3,000,000), such limits to be increased as reasonably specified by
the Landlord. The Tenant shall also carry plate glass window insurance and
otherwise be responsible for the same when damaged during the term of this
Lease. During any time when Tenant shall be making alterations or improvements
to the Premises, the Tenant shall keep in full force and effect a policy of
completed value builder’s risk insurance (on an “installations floater”),
including building materials, covering loss from damage from fire, lightening,
extended coverage perils, vandalism and malicious mischief, and perils in an
amount not less than the final cost of such alterations or improvements.

4. All insurance policies provided by the Tenant shall be affected under valid
and enforceable policies in form and substance then standard in the State of
Connecticut, issues by insurers having an “AM Best” rating of A- or better.
Within (30) thirty days of the Commencement Date, the Tenant shall provide
certificates to the Landlord of the insurance. All such insurance policies shall
contain an agreement by the insurers that such policies shall not be canceled,
amended, or otherwise modified without (30) thirty days written notice to the
Landlord, and the Landlord’s rights and interests under such policies shall not
be subject to cancellation by reason of any act or omission of the Tenant. All
insurance policies provided by the Tenant shall name the Landlord and Landlord’s
mortgage lenders as additional insured as their interests may appear.

5. Tenant shall indemnify and hold the Landlord harmless against any liability
or expense, including reasonable attorney’s fees, on account of any accident or
injury to the Tenant, the Tenant’s employees, servants, agents, customers,
invitees, licensees, contractors, or visitors, who may be injured by the Tenant
or on the Premises. The foregoing shall not extend to the gross negligence of
the Landlord.

ALTERATIONS AND IMPROVEMENTS

1. The Tenant shall not make or have made alterations, improvements,
decorations, installations and substitutions (collectively called “Tenant’s
Improvements”) in, of or to the Premises without the prior written consent of
the Landlord. Approval by Landlord shall not be unreasonably withheld. Unless
otherwise specified, any improvements or alterations in the Premises made by
Tenant (including without limitation permanent partitions, wall paneling and
lighting fixtures, but excepting the Tenant’s Property, shall be and remain upon
and be surrendered with the Premises at the End of Term. If the Landlord
requests the removal of any of the Tenant’s Improvements, including telephone,
computer, wiring or any cabling, the Tenant shall in good workmanlike manner
remove said improvements at the End of Term.

2. The Landlord and Tenant shall perform their respective duties regarding
Tenant Improvements described in Exhibit D. For all other work, the Tenant shall
obtain all necessary

 

4



--------------------------------------------------------------------------------

permits and certificates for the commencement and prosecution of the Tenant’s
Improvements. The Tenant’s Improvements shall not constitute the basis for a
claim against the Landlord or a lien or charge upon or against the Premises. If
at any time any such claim or charge shall be filed against the Premises, the
Tenant shall cause such claim, lien or charge to be properly released of record.
The Tenant shall pay for all materials constituting Tenant’s Improvements, and
the Tenant agrees that none of such materials shall be at any time subject to
any lien, security interest, charge, installment sales contract, by any other
person, firm or corporation whether created voluntarily or involuntarily.

ENVIRONMENTAL COMPLIANCE AND INDEMNIFICATIONS

1. “Environmental Laws” shall mean any and all statutory, regulatory, or
decisional law pertaining to the protection of the environment or to any
Polluting Substance, including Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 (CERCLA), the Resource Conservation and
Recovery Act of 1976 (RCRA), and Title 22a “Environmental Protection” of the
Connecticut General Statutes, including Sections 22a-448 through 22a-457, state
and Federal laws concerning underground storage tanks, the Federal Clean Air
Act, 42 USAA Section 7401 et. Seq. state law concerning air pollution, Conn.
Gen. Statutes Section 22a- 174 et. Seq.; the Federal Clean Water Act, 33 USC
Section 1251 et. seq. And state and Water Pollution Control Act, Conn. Gen.
Stat. Chapter 446k, and any as amended from time to time. The term “Polluting
Substance” shall mean any toxic, polluting waste or substance, determined by any
agency with jurisdiction to pose a present or potential hazard to human health
or the environment.

2. The Tenant shall not cause or permit any Polluting Substance to be generated,
recycled, refined, transported, treated, stored, disposed, handled, processed,
produced or released on the Premises, except in compliance with all applicable
laws and regulations, including the Environmental Laws. The Tenant covenants and
agrees to be responsible for all costs and penalties arising from non-compliance
with the Environmental Laws, permits, or orders of any agency with jurisdiction
that may impair the Premises or third parties. If the event of a release of a
Polluting Substance caused by Tenant’s activities, the Tenant shall notify the
Landlord and the appropriate governmental agency within (24) hours of the
release. The Tenant covenants and agrees to forever indemnify and hold the
Landlord harmless from all costs or liabilities, including legal and consulting
expenses, arising from a violation of the foregoing. The Environmental
Compliance shall survive the expiration or termination of this Lease, and be
governed and construed under the laws of the State of Connecticut.

3. Tenant shall, during the term of this Lease, maintain environmental insurance
in a form reasonably acceptable to Landlord’s counsel, naming Landlord as “Loss
Payee” and “Additionally Insured”, to indemnify Landlord and any third parties
for any and all damages and/or claims arising from Tenant’s use of the Premises.

TENANT’S PROPERTY

Any trade fixtures, equipment and other personal property installed in or
attached to the Premises by the Tenant, shall remain the property of the Tenant
and may be removed by the Tenant at any time during this lease. The Tenant shall
pay for the cost or repairing any damages to the

 

5



--------------------------------------------------------------------------------

Premises or the Whole Premises resulting from such installation or removal. The
Landlord shall not be liable to the Tenant or any person or company for damage
or theft to the Tenant’s Property.

UTILITIES AND FUEL

The Tenant agrees to pay all charges made by any utility company for services
furnished to the Premises during the term of this Lease, including, but not
limited to, electricity, gas, telephone, and cable television. Landlord shall
provide for each utility to be separately metered. Tenant shall pay for water
and sewer services though the Common Area Charges. The Landlord reserves the
right to monitor Tenant’s water and sewer usage, and to bill the Tenant for its
usage less any offsets for payments made pursuant to preceding sentence.

ASSIGNMENT AND SUBLETTING

The Tenant agrees not to assign or in any way encumber this Lease, nor sublet
the Premises, or any part hereof, without obtaining prior written consent of the
Landlord, which shall not be unreasonably withheld. In the event the Landlord
consents to an assignment, by reason of a sale of the Tenant, or for any other
purpose, the Tenant will remain liable for full performance of the lease. The
Tenant shall share all information, financial or otherwise, regarding the
sublease and the subtenant with the Landlord.

DAMAGE OR DESTRUCTION

1. In the event that the Premises, other than Tenant’s Improvements or Tenant’s
Property, is damaged by fire or other insured casualty, but the Tenant shall
continue to have reasonably convenient access, and no portion shall be rendered
unfit for use and occupancy, the Landlord shall repair such damage with
diligence. During the repair period, the Rent shall not be abated or suspended.

2. In the event that the Premises, other than Tenant’s Improvements or Tenant’s
Property, are damaged or destroyed by fire or other insured casualty, and the
Tenant shall not have reasonably convenient access, or rendered unfit for use
and occupancy, and if in the sole judgment of the Landlord the damage may be
repaired within one hundred and eighty days (180) after the occurrence, then the
Landlord shall notify the Tenant within thirty (30) days after the occurrence,
and shall repair such damage with diligence. If the Premises does not have
reasonably convenient access, or some portion of the Premises, or the whole of
the Premises is rendered unfit, the Rent shall be appropriately abated during
the period until tenant regains full occupancy. The Tenant shall have the right
to terminate the Lease, within ten (10) days notice, if the Landlord cannot
repair the damage and receive appropriate authority for Use and occupancy after
the one hundred and eighty (180) day period, except for delays caused by acts of
god, strikes, or government regulation. No damages, compensation or claim shall
by payable to the Landlord or the Tenant, or any other person, by reason of
inconvenience, loss of business, or annoyance arising from any damage, or repair
thereof.

 

6



--------------------------------------------------------------------------------

CONDEMNATION

If the building, or so much of the building as is necessary for the Tenant’s Use
and occupancy for the purpose set forth herein, shall be taken by condemnation
or in any other manner, then the term of this lease shall terminate as of the
date title vests in the taking authority, and the Rent shall be apportioned as
of such date. The Tenant shall have the right in any condemnation proceeding to
any award payable for the Tenant’s moving expenses and the value of the Tenant’s
Property. The Tenant shall have no other right to any award for taking of the
land, the contract value of this Lease, and rights to all such rewards shall be
retained by the Landlord.

DEFAULT

1. Any of the following shall constitute “Default” under this Lease: whenever
the Tenant fails to pay Rent, or any other charge payable by Tenant to the
Landlord, under this Lease within ten (10) days of it being due. Or, whenever
the Tenant fails to obtain or maintain the required insurance under this Lease,
or if the Tenant does, or fails to do, any other action provided for by this
Lease, and does not remedy the same within thirty (30) days of written notice.

2. In the event of Default, the Landlord shall have the immediate right, at its
election, to terminate the term of the Lease by giving the Tenant ten (10) days
notice of the Landlord’s election to terminate. The Landlord may elect to take
possession and remove the property and possessions of the Tenant, and the same
may be stored in a public warehouse, at the cost for the account of the Tenant,
and without notice or resort to legal process. The Landlord shall not be guilty
of trespass, or be liable for loss or damage occasioned thereby.

3. If the Landlord elects to take possession, subsequent and as a result of a
default the Landlord shall be under no obligation but shall have the right to
re-lease the whole or part of the Premises on behalf of the Tenant, for period
equal to, greater or less than, the remainder of the term of this Lease, and at
such rent and upon such terms as the Landlord shall deem reasonable. The
Landlord shall be entitled to the rent upon such re-leasing, to the extent that
such rent is equal to or less than the Rent. Notwithstanding the foregoing, the
Landlord shall reimburse to Tenant that portion of the unpaid Rent that is
recovered by Landlord’s re-leasing the Premises.

4. If the Landlord elects to re-enter and take possession of the Premises, and
whether or not the Landlord has terminated this lease, or re-leased the
Premises, the Tenant shall pay to the landlord as liquidated damages, within ten
(10) days of written demand, all unpaid Rent for the Term of the Lease,
including Common Area Charges, all expenses of maintaining the Premises while
vacant, all expenses, including reasonable attorney’s fees, incurred by Landlord
in recovering possession, re-leasing the same, and collecting Rent, all costs of
repairs and decorations to re-lease the Premises, and all brokerage commissions
in re-leasing the Premises.

HOLDING OVER

The Tenant shall pay to the Landlord Rent equal to one hundred and twenty-five
(125%) percent of the Rent payable at the End of Term. The hold-over rent shall
be paid in equal monthly installments. The provisions of this article shall not
constitute a waiver or limit any other rights and remedies of the Landlord
provided herein or at law.

 

7



--------------------------------------------------------------------------------

SUBORDINATION

This lease and all rights of the Tenant hereunder are subject to and subordinate
to any mortgage or ground lease made by the Landlord, which affect the Premises.
It is the intention of the Landlord and Tenant that this provision be
self-operative, and no further instrument shall be required to effect a
subordination of this Lease. Upon demand, however, the Tenant shall at any time
execute, acknowledge and deliver to the Landlord any subordination agreement to
any future mortgagee or ground lessor. If in the mortgaging of the Premises by
the Landlord, any mortgagee requests modifications to the Lease, and such
modification does not materially increase the obligations of the Tenant, the
Tenant shall not withhold or delay consent to such modification.

OPTION TO RENEW

1. So long as there has been no Event of Default under this Lease, Tenant will
have the option to extend the Term for one additional period of five (5) years
(the “Option Period”) on the same terms, covenants, and conditions of this
Lease. Tenant will exercise its option (if at all) by giving Landlord written
notice (the “Option Notice”) at least one hundred eighty (180) days but not more
than two hundred seventy (270) days prior to the expiration of the initial Term,
time being of the essence.

2. The Base Rent for the Option Period shall be equal to the then fair market
rent for similar real estate as determined by the parties in good faith.

NOTICES

Whenever notice is required by conditions of this lease, such notice shall be
given or served in person, or sent by a nationally recognized overnight carrier,
or by registered or certified mail, return receipt requested, and addressed as
follows:

To Landlord at

Richard Michaud

1 Commercial Street Associates, LLC

C/o Michaud Company/Corner Properties

431 Orange Street

New Haven, Connecticut 06511

To Tenant at:

Peter Dacey

454 Life Sciences Corporation, Inc.

Vice President of Finance & Operations

20 Commercial Street

Branford, CT 06405

 

8



--------------------------------------------------------------------------------

Or to such other person or address as either party shall have specified for
itself by notice to the other party in the manner set forth previously.

SECURITY DEPOSIT

Contemporaneously with the execution of this Lease, the Tenant has deposited
with the Landlord the sum of Twenty Thousand Two Hundred and Fifty Dollars
($20,250.00). The security deposit will be held by the Landlord, without
liability for interest except as required by law, as security for the
performance by the Tenant of all terms of this Lease. The Security Deposit shall
not be used to pay Rent at the End of Term. The Security Deposit shall be
returned to the Tenant within thirty (30) days after vacating the Premises with
a final accounting of offsets, if any.

LANDLORD’S RULES AND REGULATIONS

Tenant agrees to abide by and follow all rules promulgated by Landlord from time
to time, a copy of such rules are attached hereto as Exhibit C and made a part
hereof. Landlord shall notify Tenant of any modification of said rules.

LANDLORD’S RIGHT TO PERFORM TENANT’S COVENANTS

The Landlord may make any payment or fulfill any obligation on behalf of the
Tenant regarding the repair and maintenance of the Premises. The Landlord shall
not be obligated to perform any of Tenant’s covenants. The Tenant is not
released of its obligations thereto if the Landlord performs any of the Tenant’s
obligations. If the Landlord makes any payment in performance of the Tenant’s
obligations, the payment shall become Rent as used in this lease, payable within
30 days of written notice by Tenant together with interest of eighteen percent
(18%) per year or the maximum rate allowable by law.

LIENS

The Tenant shall not suffer or permit any mechanics liens, materialmen’s liens
or other liens, including, but not limited to, real estate broker liens, to be
filed against the Premises. If any such lien shall be filed, the Tenant shall
cause the same to be discharged of record within thirty (30) days of the receipt
of notice by the Tenant of the filing of the same.

WASTE

The Tenant covenants and agrees not to do or suffer any waste, damage,
disfigurement or injury to the Premises of any part hereof.

 

9



--------------------------------------------------------------------------------

INSPECTION BY LANDLORD

Upon reasonable notice, the Tenant agrees to permit the Landlord, and its
representatives, to enter the Premises. The Landlord shall have the right to
exhibit the same for the purpose of sale. And during the last year of the Lease,
the Landlord shall have the right to exhibit the Premises for the purpose of
leasing or for a sale.

SURRENEDER OF PREMISES

On the last day of this Lease, or upon any earlier termination, the Tenant shall
quit and surrender the Premises to the Landlord, in good order, condition and
repair. The Tenant shall remove all Tenant’s Property, and shall remove those
portions of the Tenant’s Improvements designated by the Landlord, and repair any
damage incidental thereto such removal.

WAIVER OF NOTICE

Intentionally omitted.

ESTOPPEL CERTIFICATE

The Tenant agrees to deliver to the Landlord’s written request, within ten
(10) days of receipt, a written certificate, in recordable form, ratifying this
Lease, including all terms and conditions requested by such certificate.

LIMITATION OF LIABILITY

Anything within this Lease to the contrary notwithstanding, the Tenant agrees
that it shall look solely to the estate and property of the Landlord in the
Premises for the collection of any judgment, or other judicial process,
requiring the payment of money by the Landlord, and for no other assets of the
Landlord or of any partner in the Landlord.

RIGHTS OF LANDLORD; NON-WAIVER

No right or remedy conferred upon the Landlord is intended to be exclusive of
any other right or remedy, and every right and remedy shall be cumulative. The
failure of Landlord to insist upon strict performance of any provision of this
Lease shall not be construed as a waiver or relinquishment thereof for the
future. Receipt by the Landlord of Rent, with knowledge of a breach of any
provision shall not be deemed a waiver of such breach.

 

10



--------------------------------------------------------------------------------

BROKER

The Tenant represents that no broker or agent participated with Tenant in this
transaction. The Tenant agrees to indemnify and hold Landlord harmless from and
against any claim of any other broker or agent.

ENTIRE AGREEMENT; AMENDMENT

This Lease and all Exhibits attached constitute the entire agreement between the
Tenant and the Landlord. This lease may not be modified except in writing,
signed by both parties. The Tenant by entering into actual possession of the
Premises shall be conclusively deemed to have agreed that the Landlord has
provided its obligations.

NOTICE OF LEASE

This lease shall not be recorded on the Branford Land Records. Upon written
request by either party, the other party shall execute a Notice of Lease, in
recordable form, satisfying the requirements of Section 47-19 of the Connecticut
General Statues, as amended.

PARKING

Tenant shall be entitled to use parking spaces in common with other tenants of
the building.Landlord will not be liable to Tenant for any unavailability of
Tenant’s designated spaces (if any), nor will any unavailability entitle Tenant
to any refund, deduction, or allowance. Tenant will not park in any numbered
space or any space designated as: RESERVED, HANDICAPPED, VISITORS ONLY, LIMITED
TIME PARKING, or similar designation.

Landlord will not be liable for loss of or damage to any vehicle or any contents
of such vehicle or accessories to any such vehicle, or any property left in any
of the parking areas, resulting from fire, theft, vandalism, accident, conduct
of other users of the parking areas and other persons, or any other casualty or
cause. Further, Tenant understands and agrees that: (a) Landlord will not be
obligated to provide any traffic control, security protection, or operator for
the parking areas; (b) Tenant uses the parking areas at its own risk; and
(c) Landlord will not be liable for personal injury or death, or theft, loss of,
or damage to property. Tenant indemnifies and agrees to hold Landlord and their
respective employees and agents harmless from and against any and all claims,
demands, and actions arising out of the use of the parking areas by Tenant, its
employees, agents, invitees, and visitors, whether brought by any of such
persons or any other person.

Tenant (including tenant’s employees, agents, invitees, and visitors) will use
the parking areas solely for the purpose of parking passenger cars, small vans,
and small trucks and will comply in all respects with any rules and regulations
that may be promulgated by Landlord from time to time with respect to the
parking areas. The parking areas may be used by Tenant, it agents, or employees
for occasional overnight parking of vehicles. The Tenant shall be permitted to
ship and receive its product, ship and receive materials at the Premises. Tenant
will ensure that any vehicle parked in any of the parking areas will be kept in
proper repair and will not leak

 

11



--------------------------------------------------------------------------------

excessive amounts of oil or grease or any amount of gasoline. If any of the
parking areas are at any time used (a) for any purpose other than parking as
provided above; (b) in any way or manner reasonably objectionable to Landlord;
or (c) by Tenant after default by Tenant under the Lease, Landlord, in addition
to any other rights otherwise available to Landlord, may consider such default
an event of default under the Lease.

OPTION TO TERMINATE

Tenant shall have the option to terminate this Lease effective any time after
January 1, 2012 upon terms and conditions hereinafter set forth. To terminate
this Lease, Tenant shall give the Landlord twenty-four months prior notice.
Tenant shall remain obligated under all provisions of the Lease until the end of
the Term, or the amended Term by provision of this termination option, including
the obligations to pay Base Rent, Common Area Charges, and to maintain the
Premises in all respects.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Landlord and the Tenant have caused this Lease to be
duly executed the day and year written on the first page.

 

Landlord:     Signed, sealed and delivered in the presence of: 1 Commercial
Street Associates, LLC     /s/ Richard Michaud     /s/ John Trowbridge Richard
Michaud     Member    

 

/s/ Frederick P. Petrella     /s/ Sally Resnick Frederick P. Petrella     Member
   

 

Tenant:     454 Life Sciences Corporation, Inc.     /s/ Peter Dacey     /s/ Sean
Cassidy Peter Dacey     Vice President of Finance & Operations    

 

      /s/ Jennifer Cavallaro

 

13



--------------------------------------------------------------------------------

EXHIBIT C

- Rules -

 

1. Tenant shall not obstruct any pedestrian walks, entrances, or exits to the
building in which the Premises are situated, or any areas or facilities, with
any thing or in any manner whatsoever, nor obstruct any and all entrances,
exits, curbs cuts, or walks serving the lot upon which said building is located
or industrial park in which said lot and building are located, nor create or
suffer any hazardous condition therein, or thereat.

 

2. Tenant shall not leave, place, or dispose of any litter, refuse, garbage,
debris, or thing outside the Premises, other than garbage, refuse in containers
or receptacles expressly designated by Landlord for that purpose, as and where
so designated. Containers and receptacles will remain on designated pads and
will not be moved by Tenant. All refuse and garbage shall be removed by Tenant
from the Premises and deposited and disposed of in containers, in a manner and
at times acceptable to Landlord. Tenant shall supply refuse removal service, and
shall timely pay for such removal of its refuses as and when invoiced for the
same.

 

3. Receiving, shipping, loading and unloading by Tenant shall be done at the
overhead door or docks serving the Premises; and Tenant, its employees, agents
or invitees shall exercise due care and safety precautions with respect to the
same.

 

4. Tenant shall not conduct, advertise or suffer the occurrence of any auction
sale, bankruptcy sale, going out of business sale, distress sale, or the like at
the Premises or in the industrial park in which the same are situated.

 

5. Tenant shall not overload the floors of the Premises.

 

6. Tenant shall keep the Premises clean and free of refuse at all times, shall
paint the interior of the Premises when reasonably necessary, and shall use pest
extermination service as and when required and whenever Landlord shall
reasonably direct.

 

7. Tenant shall comply with all applicable laws and governmental authorities
regarding the use and occupancy of the Premises, as said laws may from time to
time appear and/or be amended.

 

8. Tenant shall keep and maintain temperatures at the Premises sufficiently high
to prevent freezing of, or interference with, any flow in pipes in, at, and
about the Premises.

 

9. Tenant shall not attach, display, or maintain on the exterior side of the
outer walls, doors, windows, or roof of the Premises or the building of which
the same form a part, any sign, awning, aerial lettering matter, or thing of any
kind without Landlord’s prior written consent. Tenant shall not place neon
signs, or any similar signs, on the interior windows without Landlord’s written
approval. In the event Landlord grants approval to Tenant for the display or
erection of any sign, display, or lettering, Tenant shall maintain and keep the
same in good repair, good appearance, and good working order at all times, and
make all replacements thereto as when required to keep the same in such
condition.



--------------------------------------------------------------------------------

10. Tenant shall not use any sound device which shall be deemed objectionable to
Landlord or other Tenants, including but not limited to loud speakers,
microphones, transmitters, and amplifiers.

 

11. Tenant shall not do anything which may damage the personal property of any
business or occupant at the building in which the Premises are located or any
part thereof, or be a nuisance to other tenants, there.

 

12. The plumbing facilities, drains, and lines in or about the Premises shall
not be used by Tenant or anyone under its control for any purpose other than
that which they where constructed, not shall Tenant put (or dispose of) any
foreign substance therein of a kind other than for which such facility was
specifically designed, or permit such event to occur; and all costs and expense
of repairing, replacing, or restoring said facilities or equipment by reason of
any breakage, stoppage, or damage proven to be a result from a violation of this
provision shall be borne by the Tenant.

 

13. Tenant shall not burn any trash or garbage of any kind in or about the
Premises, the building lot, industrial park, or within one thousand feet outside
property lines of the industrial park.

 

14. Tenant shall not use nor suffer the use of the respective portions of the
lot for any purpose other than those designated by Landlord, to wit: parking
areas for parking vehicles used in the business conducted in the Premises,
employee parking, and parking for business invitees, loading docks for loading
and unloading of vehicles transporting materials or equipment to or from the
Premises; and curbs cuts and turnaround areas for the unobstructed passage of
vehicles to and from said Lot.



--------------------------------------------------------------------------------

EXHIBIT D

- Tenant Improvements -

The Tenant will improve the Premises with office, lab and storage space. The
Tenant Improvements are detailed by a floor plan (“Floor Plan”) prepared by
Joseph Sepot, AIA, and a construction proposal (“Cost Budget”) by
                     as of                     . The Landlord will contribute
One Hundred and Sixty-Two Thousand Dollars ($162,000) towards the improvements.
The Landlord will pay this amount directly to the Tenant upon completion of the
improvements and receipt of certificate of occupancy. In addition to the prior
contribution, the Landlord will install an exterior canopy at its cost, similar
in design to the others in the property, over the entrance to the Premises.